NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BRADLEY ALAN DUGAN,                       )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D18-4801
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Polk
County; Kelly P. Butz, Judge.

Howard L. Dimmig, II, Public
Defender, and Tosha Cohen, Assistant
Public Defender, Bartow, for Appellant.


PER CURIAM.


             Affirmed.


KELLY, SALARIO, and ATKINSON, JJ., Concur.